DETAILED ACTION
This final Office action is in response to the claims filed on May 16, 2022.
The replacement figures filed May 16, 2022 has been approved.
Status of claims: claims 13-25 are withdrawn; claims 1-12 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 – “a lid bracket” should be amended to “the lid bracket” since “a lid bracket” is previously recited, unless the lid bracket in line 12 is a different one then the previously recited lid bracket.
Claim 1, line 12 – “the lid” should be amended to “a lid” since “the lid” lacks antecedent basis.
Further, claims dependent upon rejected claims are rejected for being dependent on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of US 5140771 to Moy et al. (hereinafter “Moy”).
Yao discloses a lid actuation system comprising:
an actuation subsystem having a motor 114, a gearbox 822 coupled with the motor (see FIG. 8), a first linkage (see annotated figure below) fixedly coupled with an output 118 from the gearbox, and a second linkage 112 coupled with the first linkage by a pin joint (see figure below)
wherein the actuation subsystem is configured to coupled with a base 104; 
a lid subsystem having a lid bracket 802 coupled with the second linkage by a second pin joint; 
wherein a lid bracket is configured to couple with the lid that is hingedly coupled with the base; and
wherein an axis of rotation of the output from the gearbox is parallel to an axis of rotation of the lid. 
Yao fails to disclose that the pin joint comprises an interlocking portion at an end of the first linkage, and wherein an end of the second linkage fits within the interlocking portion.

Moy teaches of a pin joint comprising an interlocking portion 52,53 at an end of a first linkage 40, and wherein an end of a second linkage 80 fits within the interlocking portion.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the connection between the first and second linkages of Yao with an interlocking portion, as taught by Moy, in order to allow for rotation in some axis while restricting rotation in others; thus minimizing wear and tear of the first and second linkages.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the connection between the first and second linkages of Yao with an interlocking portion, as taught by Moy, since all of the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art, since the elements perform as expected and thus the results would be expected. (claim 1)
Yao, as applied above, further discloses wherein the lever arm comprises a curved portion and the linkage comprises a curved portion. (claim 9)

[AltContent: textbox (First linkage	arm)][AltContent: arrow]
    PNG
    media_image1.png
    719
    570
    media_image1.png
    Greyscale



Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Moy, as applied above, in further view of US 8688329 to Cathcart.
Yao fails to disclose a first sensor package and a second sensor package.
Cathcart teaches of a first sensor package 18 and a second sensor package 94, wherein the first sensor package is coupled with the actuation subsystem 24,26,28 (via lead 108) and the second sensor package is coupled with the lid bracket 36 (via at least elements 119,32,34,38; see FIGS. 1 and 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second sensor packages coupled with the Yao actuation subsystem and Yao lid bracket, respectively and as taught by Cathcart, in order to provide the Yao lid actuation system the ability to sense rain and the surrounding temperature, which may determine whether the lid should be closed or not. (claim 2)
Yao, as applied above, further discloses wherein the first sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 3)
Yao, as applied above, further discloses wherein the second sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 4)
Yao, as applied above, fails to disclose an additional sensor package.
Cathcart teaches of a sensor package with sensors 18,94 that can be exposed to the environment comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, and a carbon monoxide sensor. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor package with Yao, as taught by Cathcart, in order to provide the Yao lid actuation system the ability to sense rain and the surrounding temperature, which may determine whether the lid should be closed or not. (claim 5)
Yao, as applied above, further discloses an enclosure 100 configured to at least partially enclose the sensor package, wherein the enclosure has an air inlet and an air outlet 107 to allow air currents to pass over the exposed sensors contained therein. (claim 6)
Yao, as applied above, further discloses wherein the second sensor package further comprises a cover 86 and at least one input 96. (claim 7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Moy, as applied above, in further view US 2006/0071504 to Ishihara et al. (hereinafter “Ishihara”).
Yao, as applied above, fails to disclose a rotary encoder coupled with the motor. Ishihara teaches of a rotary encoder (see [0041]) coupled with a motor 7. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with Yao a rotary encoder, as taught by Ishihara, in order to provide the Yao lid actuation system with information on the position, speed, and directional movement of the Yao lid. (claim 8)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Moy, as applied above, in further view of US 2016/0290027 to Schmidt.
Yao, as applied above, fails to disclose further comprising a torsion spring coupled with the first linkage. Schmidt teaches of a torsion spring 22 coupled with a first linkage 13. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a torsion spring with Yao, as taught by Schmidt, in order to bias the lid toward a certain position. (claim 10)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Moy, as applied above, in further view of US 7310911 to Sellman.
Yao, as applied above, fails to disclose a tension hinge coupled with the lever arm. Sellman teaches of a tension hinge (“spring hinge”) coupled with a lever arm.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tension hinge with Yao, as taught by Sellman, in order to assist with biasing the lid toward a certain position. (claim 11)

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Moy, as applied above, in further view of US 4663495 to Berman et al. (hereinafter “Berman”).
Yao, as applied above, fails to disclose a solar panel coupled with an exterior side of the lid. Berman teaches of using a solar panel 10 with a boat lid (hatch). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a solar panel with the Yao lid, as taught by Berman, in order to allow the lid to convert light into electricity, which could be used to power devices related to the lid. (claim 12)


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7004096 to Beal et al. (hereinafter “Beal”) in view of Moy in view of US 2005/0073425 to Snell et al. (hereinafter “Snell”).
Beal discloses a lid system with a lid 12 that is hingedly coupled (hinge 82) with a base 22.  Beal fails to disclose an lid actuation system.
Snell teaches of a door actuation system comprising: 
an actuation subsystem having a motor 60, a gearbox 62 coupled with the motor, 
a first linkage 68 fixedly coupled with an output from the gearbox, and a second linkage coupled with the first linkage by a pin joint; (see FIG. 3)

wherein the actuation subsystem is configured to couple with a base 10; 
a door subsystem having a door bracket (unlabeled; see FIG. 3) coupled with the second linkage by a second pin joint; 
wherein the door bracket is configured to couple with the door that is hingedly coupled with the base; and
wherein an axis of rotation of the output from the gearbox is parallel to an axis of rotatin of the lid. (see FIG. 1) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the Snell actuation system with the Beal lid system in order to facilitate and automate opening and closing the lid. 
Beal, as applied above, fails to disclose that the pin joint comprises an interlocking portion at an end of the first linkage, and wherein an end of the second linkage fits within the interlocking portion.
Moy teaches of a pin joint comprising an interlocking portion 52,53 at an end of a first linkage 40, and wherein an end of a second linkage 80 fits within the interlocking portion.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the connection between the first and second linkages of Snell with an interlocking portion, as taught by Moy, in order to allow for rotation in some axis while restricting rotation in others; thus minimizing wear and tear of the first and second linkages.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the connection between the first and second linkages of Snell with an interlocking portion, as taught by Moy, since all of the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art, since the elements perform as expected and thus the results would be expected. (claim 1)
Beal, as applied above, further discloses wherein the lever arm comprises a curved portion and the linkage comprises a curved portion. (claim 9)

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Moy in view of Snell, as applied above, in further view of US 8688329 to Cathcart.
Beal, as applied above, fails to disclose a first sensor package and a second sensor package.
Cathcart teaches of a first sensor package 18 and a second sensor package 94, wherein the first sensor package is coupled with the actuation subsystem 24,26,28 (via lead 108) and the second sensor package is coupled with the lid bracket 36 (via at least elements 119,32,34,38; see FIGS. 1 and 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second sensor packages coupled with the Beal actuation subsystem and Beal lid bracket, respectively and as taught by Cathcart, in order to provide the Beal lid actuation system the ability to sense rain and the surrounding temperature. (claim 2)
Beal, as applied above, further discloses wherein the first sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 3)
Beal, as applied above, further discloses wherein the second sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 4)
Beal, as applied above, fails to disclose a sensor package.
Cathcart teaches of a sensor package with sensors 18,94 that can be exposed to the environment comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, and a carbon monoxide sensor. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an additional sensor package with Beal, as taught by Cathcart, in order to provide the Beal lid actuation system the ability to sense rain and the surrounding temperature. (claim 5)
Beal, as applied above, further discloses an enclosure 100 configured to at least partially enclose the sensor package, wherein the enclosure has an air inlet and an air outlet 107 to allow air currents to pass over the exposed sensors contained therein. (claim 6)
Beal, as applied above, further discloses wherein the second sensor package further comprises a cover 86 and at least one input 96. (claim 7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Moy in view of Snell, as applied above, in further view US 2006/0071504 to Ishihara et al. (hereinafter “Ishihara”).
Beal, as applied above, fails to disclose a rotary encoder coupled with the motor. Ishihara teaches of a rotary encoder (see [0041]) coupled with a motor 7. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with Beal a rotary encoder, as taught by Ishihara, in order to provide the Beal lid actuation system with information on the position, speed, and directional movement of the Beal lid. (claim 8)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Moy in view of Snell, as applied above, in further view of US 2016/0290027 to Schmidt.
Beal, as applied above, fails to disclose further comprising a torsion spring coupled with the first linkage. Schmidt teaches of a torsion spring 22 coupled with a lever arm 13. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a torsion spring with Beal, as taught by Schmidt, in order to bias the lid toward a certain position. (claim 10)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Moy in view of Snell, as applied above, in further view of US 7310911 to Sellman.
Beal, as applied above, fails to disclose a tension hinge coupled with the lever arm. Sellman teaches of a tension hinge (“spring hinge”) coupled with a lever arm.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tension hinge with Beal, as taught by Sellman, in order to assist with biasing the lid toward a certain position. (claim 11)

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Moy in view of Snell, as applied above, in further view of US 4663495 to Berman et al. (hereinafter “Berman”).
Beal, as applied above, fails to disclose a solar panel couple with an exterior side of the lid. Berman teaches of using a solar panel 10 with a boat lid (hatch). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a solar panel with the Beal lid, as taught by Berman, in order to allow the lid to convert light into electricity, which could be used to power devices related to the lid. 

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
More specifically, for both rejections of independent claim 1 above, the Moy reference was introduced to teach the amendment of “a pin joint comprising an interlocking portion at an end of a first linkage, and wherein an end of a second linkage 80 fits within the interlocking portion.” And it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the connection between the first and second linkages of the first reference with an interlocking portion, as taught by Moy, in order to allow for rotation in some axis while restricting rotation in others; thus minimizing wear and tear of the first and second linkages.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the connection between the first and second linkages of the first reference with an interlocking portion, as taught by Moy, since all of the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art, since the elements perform as expected and thus the results would be expected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634